Citation Nr: 0915009	
Decision Date: 04/22/09    Archive Date: 04/29/09

DOCKET NO.  06-23 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUE

Entitlement to an initial compensable evaluation for tinea 
pedis.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The Veteran had active service from October 1966 to October 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 decision by the RO which, 
in part, granted service connection for tinea pedis of the 
feet and assigned a noncompensable evaluation, effective from 
November 30, 2005, the date of receipt of the Veteran's 
claim.  38 C.F.R. § 3.400(b)(2).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.  


REMAND

Although further delay is regrettable, the Board finds that 
additional development must be accomplished prior to further 
consideration of the Veteran's appeal.  

Although the issue currently before the Board is for an 
increased rating for tinea pedis of the feet, the nature and 
etiology of the Veteran's skin disorder is not entirely clear 
at this point.  That is, the evidence shows that the Veteran 
has two skin conditions, tinea pedis and psoriasis.  The 
service treatment records showed that the Veteran was treated 
for tinea pedis and ringworm of the feet twice while he was 
in Vietnam.  The Board notes that while the RO requested a VA 
examiner to render an opinion as to whether the Veteran's 
current psoriasis was related to the skin problems and 
ringworm he had in service, the nurse practitioner who 
evaluated him in February 2006, failed to provide the 
requested opinion.  Subsequently, and without further 
development or clarification, the RO granted service 
connection only for tinea pedis of the feet in March 2006.  

Further complicating the clinical picture, the evidentiary 
record includes a VA dermatology note, dated in March 2006 
(subsequent to the rating decision), in which the examiner 
indicated that there was no evidence of tinea pedis and 
opined that the Veteran's foot problems appeared to be due 
entirely to psoriasis.  The examiner also indicated that the 
Veteran may have had tinea in the past and trauma/maceration 
in Vietnam which may have led to the development of psoriatic 
plaques by way of the phenomenon of keobnerization with 
psoriasis.  Although the Veteran was examined by VA again in 
November 2007, the examiner, a physician's assistant, did not 
comment on the histology of the Veteran's skin condition, 
though he did render a diagnosis of bilateral tinea pedis.  

Based on the current evidence of record, it is not possible 
to determine the extent and severity of the residuals of the 
Veteran's service-connected skin disorder.  Given the medical 
complexity of this case, the Board finds that the current 
evidence of record is inadequate, and that another 
examination is necessary to determine the nature and etiology 
of the Veteran's service-connected skin disorder, vis-à-vis, 
whether any identified psoriasis is related to the skin 
disorder he had in service and/or his now service-connected 
tinea pedis.

Pursuant to VA's duty to assist, VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2008).  A 
medical examination is "necessary" if the evidence of 
record (lay or medical) contains competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and indicates that the disability or 
symptoms may be associated with the claimant's active 
military, naval, or air service; but does not contain 
sufficient medical evidence for the Secretary to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d)(2); McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  The United States 
Court of Appeals for Veterans Claims in McLendon observed 
that the third prong, which requires that an indication that 
the claimant's disability or symptoms "may be" associated 
with the established event, is a low threshold.  McLendon, 20 
Vet. App. at 83.  

Additionally, the Board notes that at the video conference 
hearing in February 2009, the Veteran testified that he is 
seen by a private dermatologist for his skin problems about 
every three months.  Although the Veteran was provided 
additional time to submit medical records from the private 
doctor, as of yet, no additional evidence had been received.  
As the appeal must be remanded on other grounds, the Veteran 
should be given another opportunity to submit records from 
his private doctor.  

Where, as here, the record before the Board is inadequate to 
render a fully informed decision, a remand to the RO is 
required in order to fulfill the statutory duty to assist.  
Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).  

In light of the discussion above, and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the claim is REMANDED for the 
following action:  

1.  Appropriate steps should be 
undertaken to obtain the names and 
addresses of all medical care providers 
who treated the Veteran for any skin 
problems during the pendency of this 
appeal.  Of particular interest are any 
treatment records from Dr. Patton from 
2005 to the present.  All attempts to 
procure records should be documented in 
the file.  If the AMC cannot obtain 
records identified by the Veteran, a 
notation to that effect should be 
inserted in the file.  

2.  The Veteran should be afforded a VA 
dermatological examination to determine 
the nature and etiology of all identified 
skin disorders, and the extent and 
severity of his service-connected tinea 
pedis disorder.  The claims folder and a 
copy of this remand must be made 
available to the examiner for review, and 
a notation to the effect that this record 
review took place should be included in 
the report.  The examiner should provide 
a response to the following:  

1)  Is it at least as likely as not 
that the Veteran has any additional 
skin disorder related to the tinea 
pedis and ringworm of the feet in 
service?  If so, provide a detailed 
description of the extent and 
severity of all manifestations.  

The examiner should comment on the 
March 2006 VA resident 
dermatologist's statement concerning 
the phenomenon of keobnerization 
with psoriasis and whether this has 
any application to the Veteran's 
current skin disorder.  
Specifically, the examiner should 
indicate whether the Veteran's 
current psoriasis is related to his 
military service, and/or his 
service-connected tinea pedis.  

2)  If any additional skin disorder 
is not related to tinea 
pedis/ringworm of the feet, please 
provide a description of all 
residuals of the tinea pedis of the 
feet.  This should include an 
estimate of the total body surface 
(TBS) affected by the skin disorder.  
(The description should include both 
percentage of TBS and square inches 
or square centimeters of the skin 
affected).  

The physician should provide a complete 
rationale for all conclusions reached and 
opinions expressed.  If the examiner is 
only able to theorize or speculate as to 
this matter, this should be so stated.  
The findings should be typed or otherwise 
recorded in a legible manner for review 
purposes.  

3.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The Veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.  

4.  After the requested development has 
been completed, the AMC should 
readjudicate the merits of the claim 
based on all the evidence of record and 
all governing legal authority, and any 
additional information obtained as a 
result of this remand.  If the benefits 
sought on appeal remain denied, the 
Veteran and his representative should be 
furnished a Supplemental Statement of the 
Case and given the opportunity to respond 
thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The Board intimates no opinion 
as to the ultimate outcome of this case.  The Veteran need 
take no action unless otherwise notified.  The Veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  


____________________________________________
WILLIAM YATES
Acting Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).  

